DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, & 7-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Torres Cano et al. (US 20170152438).
Regarding claim 1, Torres discloses that conversion layer comprising:
light-converting nanocrystals (Fig. 1, para. 0025, core);
an encapsulation (par. 0025, shell) surrounding the light-converting nanocrystals; and ligands bonded to a surface of the encapsulation (para. 0026), wherein encapsulated light-converting nanocrystals are crosslinked by the ligands, wherein each light-converting nanocrystal is individually encapsulated, wherein each individual encapsulated light-converting nanocrystal has a finite size, and wherein a ligand of a light-converting nanocrystal is joined together with a ligand of an adjacent light-converting nanocrystal by a direct covalent bond (Fig. 1, para. 0031), and wherein the encapsulation comprise a dielectric transparent oxide (para. 0076-0082, note: a TEMPIC, “Tris[2-(3-mercaptopropionyloxy)ethyl]iso-cyanurate” and  a PEMP, “Pentaerythritol Tetra-3-mercaptopropionate” are transparent dielectric and combined with CuInSeS/ZnS/ZnS as a dielectric transparent oxide with a certain refractive index, see https://www.chemicalbook.com/ChemicalProductProperty_EN_CB1767153.htm and https://www.chemicalbook.com/ChemicalProductProperty_EN_CB8467281.htm). 
Reclaim 3, Torres discloses that the conversion layer comprises voids between the encapsulated light-converting nanocrystals (Fig. 1).
Reclaim 5, Torres discloses that the conversion layer comprises nonabsorbing non-absorbing particles (NC is emitting particles).
Reclaim 7. (Original) The conversion layer according to claim 1, wherein the conversion layer is photostructurable.
Reclaim 8, Torres discloses that the ligands comprise an anchor group, a spacer group and a terminal group (Fig. 1).
Reclaim 9, Torres discloses that the anchor group is bonded to a surface of the encapsulated light-converting nanocrystals and/or nonabsorbing non-absorbing particles with covalent, dative or ionic bonds (Fig. 1).
Reclaim 10, Torres discloses that the anchor group comprises Si and is covalently bonded to the surface of the encapsulated light-converting nanocrystals (Fig. 1).
Reclaim 11, Torres discloses that the terminal group comprises photosensitive functional groups (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres Cano et al. (US 20170152438) in view of Park et al. (US 20100084629).
Regarding claim 12, Torres discloses that light-converting nanocrystals (Fig. 1, para. 0025, core);
an encapsulation (par. 0025, shell) surrounding the light-converting nanocrystals; and ligands bonded to a surface of the encapsulation (para. 0026), wherein encapsulated light-converting nanocrystals are crosslinked by the ligands, wherein each light-converting nanocrystal is individually encapsulated, wherein each individual encapsulated light-converting nanocrystal has a finite size, and wherein a ligand of a light-converting nanocrystal is joined together with a ligand of an adjacent light-converting nanocrystal by a direct covalent bond (Fig. 1, para. 0031), and wherein the encapsulation comprise a dielectric transparent oxide (para. 0076-0082, note: a TEMPIC, “Tris[2-(3-mercaptopropionyloxy)ethyl]iso-cyanurate” and  a PEMP, “Pentaerythritol Tetra-3-mercaptopropionate” are transparent dielectric and combined with CuInSeS/ZnS/ZnS as a dielectric transparent oxide with a certain refractive index, see https://www.chemicalbook.com/ChemicalProductProperty_EN_CB1767153.htm and https://www.chemicalbook.com/ChemicalProductProperty_EN_CB8467281.htm) and fails to teach that a light-emitting device comprising:
a plurality of emitters, each emitter configured to emit electromagnetic radiation of a first wavelength range; and
the conversion layer covering at least some of the emitters, wherein the conversion layer is configured to convert the electromagnetic radiation into electromagnetic radiation of a second wavelength range.
However, Park suggests that a plurality of emitters, each emitter configured to emit electromagnetic radiation of a first wavelength range; and
the conversion layer covering at least some of the emitters, wherein the conversion layer is configured to convert the electromagnetic radiation into electromagnetic radiation of a second wavelength range (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Torres with a plurality of emitters, each emitter configured to emit electromagnetic radiation of a first wavelength range; and
the conversion layer covering at least some of the emitters, wherein the conversion layer is configured to convert the electromagnetic radiation into electromagnetic radiation of a second wavelength range as taught by Park in order to enhance variation of color or rendering colors and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 13, Torres & Park disclose that wherein the conversion layer comprises a first conversion layer 260 and second conversion layer 270 at least some of the emitters are covered with at least a first conversion layer or a second conversion layer, and wherein the at least first or second conversion layer differs in the light-converting nanocrystals and/or the ligands (Fig. 5, Park).
Reclaim 14, Torres & Park disclose that wherein the plurality of emitters are at least three emitters, wherein the conversion layer comprises a first conversion layer is arranged at a first emitter of the emitters, the first conversion layer being configured to convert the radiation of the first wavelength range into radiation of a second wavelength range, wherein the conversion layer comprises a second conversion layer is arranged at a second emitter of the emitters, the second conversion layer being configured to convert the radiation of the first wavelength range into electromagnetic radiation of a third wavelength range, and  wherein a third emitter of the emitters is free of a conversion layer or a third conversion layer is arranged at the third emitter of the emitters, the third conversion layer being configured to convert the radiation of the first wavelength range into electromagnetic radiation of a fourth wavelength range (Torres in view of Park’s Fig. 5).
Allowable Subject Matter
Claims 15-16, 18-20, & 22 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - selectively exposing the initial layer to radiation to generate a pattern of exposed and unexposed areas of the initial layer, wherein the ligands in the initial layer are crosslinked while selectively exposing the initial layer to the radiation, or wherein crosslinked ligands in the initial layer are solubilized while selectively exposing the initial layer to the radiation; and removing either the exposed areas or the unexposed areas of the initial layer.” with combination of other claim limitations in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Claims 2 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With respect to rejected claims under 35 U.S.C. 102(a)(1), applicant argues that “ZnS is a sulfide and not an oxide.”
In response to applicant's contention, it is respectfully submitted that Torres discloses all the claimed limitation including “encapsulation comprises a dielectric transparent oxide” below. 
Torres appears to show, see para.  para. 0076-0082, CuInSeS/ZnS/ZnS with TEMPIC, “Tris[2-(3-mercaptopropionyloxy)ethyl]iso-cyanurate” and  CuInSeS/ZnS/ZnS  with a PEMP, “Pentaerythritol Tetra-3-mercaptopropionate” are transparent dielectric and combined with CuInSeS/ZnS/ZnS as a dielectric transparent oxide with a certain refractive index, see https://www.chemicalbook.com/ChemicalProductProperty_EN_CB1767153.htm and https://www.chemicalbook.com/ChemicalProductProperty_EN_CB8467281.htm. 

    PNG
    media_image1.png
    847
    1316
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    1231
    media_image2.png
    Greyscale

CuInSeS/ZnS/ZnS with TEMPIC or with PEMP can be considered oxide because metal with oxygen combination and forms a core/shell material.
Therefore, the rejection of claims 1, 3-5, 7-11 under 35 U.S.C. 102(a)(1) is deemed proper.
In addition, for the rejection of claims 12-14, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899